DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3, 4, 8, 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
Applicant asserts that claim 1, 2, 5-7, 9-11 and 13 drawn to the elected species (Species II).
However, claim 11 recites “a closure pin (7) is retained on the chamber (6) in a latching manner.” Which is clearly a feature of Species I. See figure 1. Therefore, claim 11 is withdrawn from further consideration as being directed to a non-selected species.
Claim Objections
Claim 1, and 5 objected to because of the following informalities: 
Claim 1 recites “  in a latching manner, wherein a shoulder (16) or a circumferential latching bead (9)”. However, a shoulder is drawn to the non elected species (Species I). Therefore, this limitation should be canceled from claim 1.
Claim 5 recites “for interacting with the shoulder (16) or the latching bead (9)”. However, a shoulder is drawn to the non elected species (Species I). Therefore, this limitation should be canceled from claim 5.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1, 25, 6, 7, 9, 10, 11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 is led to be indefinite because it is unclear if “latching manner” of line 11 is a newly recited structure or refers back to “latching manner” of line 9. The claim will be interpreted as the latter, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venere (US 20080142030).
Regarding claim 1, Venere discloses, a closure device (See annotated fig. below) for closing a container opening (See annotated fig. below)  of a container (See annotated fig below) , wherein the closure device (See annotated fig. below) has a cover element (See annotated fig below) , a chamber 
The limitation “particularly a beverage bottle” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

    PNG
    media_image1.png
    564
    423
    media_image1.png
    Greyscale

Regarding claim 2, Venere discloses, the chamber (See annotated fig below) has a region (See annotated fig below) with a smaller diameter and a region (See annotated fig below) with a larger diameter, wherein the region (See annotated fig. below) with the larger diameter is spaced apart farther from the opening (See annotated fig below) than the region (See annotated fig below), and wherein the region (See annotated fig below) with the larger diameter including a ceiling (See annotated fig below) is formed integrally with the region (See annotated fig below) with the smaller diameter.

    PNG
    media_image2.png
    595
    358
    media_image2.png
    Greyscale

Regarding claim 5, Venere discloses, the cover element has a latching collar (See annotated fig below for claim 6, the interior threads of the cover element that engages with the thread of the chamber) for interacting with the latching bead (as annotated for claim 1) on the side of the chamber wall.

Regarding claim 6, Venere discloses, the latching collar (See annotated fig below) is penetrated by the region (See annotated fig. below) of the chamber (See annotated fig below) with the smaller diameter, wherein a clear cross-sectional area of the latching collar (See annotated fig. below), through which the region with the smaller diameter (See annotated fig. below) extends, has a smaller diameter than the region of the chamber (See annotated fig. below) with the larger diameter.


    PNG
    media_image3.png
    532
    390
    media_image3.png
    Greyscale


Regarding claim 7, Venere discloses the chamber is positively secured on the cover element about a longitudinal axis (x) that penetrates the opening on the container side ( the smaller diameter goes beyond the opening of the cover opening) in an emptying direction (see fig. below) of the chamber (See annotated fig. below).

    PNG
    media_image4.png
    589
    390
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venere(20080142030).
Regarding claim 9, Venere discloses a region with larger diameter and a region with smaller diameter as shown in claim 6.
 the region (B) with the larger diameter has a maximum extent (b) transverse to a longitudinal axis (x), which approximately corresponds to between 1.5-times and 2-times, a maximum extent (a) of the region (A) with the smaller diameter in the same direction.  It would have been an obvious matter of design choice to incorporate the features as above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art1.  

Regarding claim 10, Venere discloses the claimed invention except for a length of the regions (A) and (B) in the axial direction is approximately chosen identical, wherein an axial length of a partial region approximately corresponds to the extent (b).  It would have been an obvious matter of design choice to incorporate the features as above, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art1.  

Regarding claim 13, Venere discloses the claimed invention except for the maximum extent of the region (B) with the larger diameter corresponds to between 1.6 and 1.8 times the maximum extent (a) of the region (A) with the smaller diameter in the same direction.  It would have been an obvious matter of design choice to incorporate the features as above, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                    



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144 (IV